991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Dale KEY, Plaintiff-Appellant,v.Lou Ann WHITE;  Dan Larsen, Defendants-Appellees.
No. 92-6782.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 15, 1992Decided:  April 20, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-440)
Richard Dale Key, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Richard Dale Key appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Key v. White, No. CA-91-440 (E.D. Va.  June 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The case was decided by a magistrate judge with the parties' consent.  28 U.S.C.A. § 636(c)(West Supp. 1992)